


110 HR 3697 IH: Strategies to Address Antimicrobial

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3697
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Matheson (for
			 himself, Mr. Ferguson,
			 Mr. Waxman, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to address
		  antimicrobial resistance.
	
	
		1.Short titleThis Act may be cited as the
			 Strategies to Address Antimicrobial
			 Resistance Act.
		2.FindingsThe Congress finds as follows:
			(1)The advent of the
			 antibiotic era has saved millions of lives and allowed for incredible medical
			 progress; however, the increased use of antimicrobials has also correlated with
			 an increased rate in the development of antimicrobial resistance.
			(2)Through mutation
			 as well as other mechanisms, bacteria and other infectious disease-causing
			 organisms—viruses, fungi, and parasites—develop resistance to antimicrobial
			 drugs over time. The more antimicrobials are used, whether appropriately or
			 inappropriately, the more this contributes to the development of antimicrobial
			 resistance.
			(3)Scientific
			 evidence suggests that the source of antibiotic resistance in humans is not
			 just limited to use of antibiotics in humans, but may in fact also be passed to
			 humans from food-producing animals which are exposed to antibiotics.
			(4)Today,
			 antimicrobial resistance poses a serious patient safety and public health
			 threat throughout the United States.
			(5)Tuberculosis is
			 emerging as a virulent and growing threat to public health in the United States
			 and throughout the world. Multidrug resistant tuberculosis (MDR–TB) was first
			 documented in the early 1990s, and by 2004 there were approximately 424,000 new
			 cases. Extensively drug resistant tuberculosis (XDR–TB) emerged in 2005 and has
			 been called virtually untreatable by the World Health
			 Organization because this strain is resistant to nearly every approved
			 tuberculosis drug.
			(6)Nearly 70 percent
			 of all hospital-acquired bacterial infections in the United States are
			 resistant to at least one drug, and in some cases the situation is much worse.
			 According to the Centers for Disease Control and Prevention, almost half of the
			 identified methicillin-resistant Staphylococcus aureus (MRSA) strains in
			 hospitals are resistant to all but a few antibiotics.
			(7)Each year, nearly
			 2,000,000 people contract bacterial infections in hospitals, and approximately
			 90,000 of these people die from these infections — 7 times more than a decade
			 earlier.
			(8)The costs of
			 antibiotic-resistant bacterial diseases are hard to quantify, but a 1995 report
			 by the Office of Technology Assessment of Congress, which looked at 6 different
			 antibiotic-resistant strains of bacteria, calculated that the minimum
			 nationwide hospital costs of just these strains of bacteria accounted for
			 $1,300,000,000 annually (1992 dollars).
			(9)A
			 1989-published study has estimated that the total societal cost of all
			 antibiotic-resistant bacteria was up to $30,000,000,000 annually.
			(10)The cost to
			 society of antimicrobial-resistant infections will only rise as antimicrobial
			 resistance continues to spread.
			(11)The Federal
			 interagency Task Force on Antimicrobial Resistance was established in 1999, but
			 the authorization of appropriations for the Task Force expired in 2006 and
			 should be reauthorized to enable the continuation of the important coordinated
			 Federal interagency effort to combat the adverse impacts of antimicrobial
			 resistance on human health.
			(12)The Congress
			 should strengthen the Task Force and give it the tools necessary to carry out
			 the Public Health Action Plan to Combat Antimicrobial Resistance.
			3.Antimicrobial
			 Resistance Task Force
			(a)In
			 generalSection 319E of the
			 Public Health Service Act (42 U.S.C. 247d–5) is amended—
				(1)in subsection
			 (a)—
					(A)in the subsection heading, by striking
			 Task
			 force and inserting the following:
			 Office of Antimicrobial
			 Resistance, Task force, and Advisory Board;
					(B)in paragraph
			 (1)—
						(i)by
			 striking as of the date of the enactment of this section and
			 inserting September 30, 2006; and
						(ii)by
			 adding at the end the following: The Secretary shall, not later than the
			 end of the calendar year 2008, establish an Office of Antimicrobial Resistance
			 in the Office of the Assistant Secretary for Health and appoint a director to
			 that Office. The Secretary shall, not later than the end of the calendar year
			 2008, establish the Public Health Antimicrobial Advisory Board as a permanent
			 advisory board to the Director of the Office of Antimicrobial Resistance. The
			 Director of the Office of Antimicrobial Resistance shall serve as the Director
			 of the task force and supervise the activities and budgetary allocations of the
			 Office, task force, and advisory board.;
						(C)by amending paragraph (2) to read as
			 follows:
						
							(2)Members
								(A)Members of the
				Antimicrobial Resistance Task ForceThe task force described in paragraph (1)
				shall be composed of the following members:
									(i)The Director of the Office of Antimicrobial
				Resistance.
									(ii)Representatives of such Federal agencies as
				the Secretary determines necessary, including at a minimum representatives of
				the following:
										(I)The Centers for
				Disease Control and Prevention.
										(II)The Food and Drug
				Administration.
										(III)The National
				Institutes of Health.
										(IV)The Agency for
				Healthcare Research and Quality.
										(V)The Centers for
				Medicare & Medicaid Services.
										(VI)The Health
				Resources and Services Administration.
										(VII)The Department
				of Agriculture.
										(VIII)The Department
				of Defense.
										(IX)The Department of
				Veterans Affairs.
										(X)The Environmental
				Protection Agency.
										(B)Members of the
				public health antimicrobial advisory board
									(i)In
				generalThe Public Health Antimicrobial Advisory Board shall be
				composed of 19 voting members, appointed by the Secretary. Such members shall
				include representatives of the infectious diseases, medical (including hospital
				and community-based physicians), public health, veterinary, research, and
				international health communities.
									(ii)TermsEach
				member appointed under clause (i) shall be appointed for a term of 3 years,
				except that of the 19 members first appointed—
										(I)6 shall be
				appointed for a term of 1 year; and
										(II)6 shall be
				appointed for a term of 2 years.
										(iii)ChairThe
				Secretary shall appoint a Chair of the Public Health Antimicrobial Advisory
				Board to lead and supervise the activities of the advisory
				board.
									;
					(D)in paragraph
			 (3)(B), by striking in consultation with the task force described in
			 paragraph (1) and and inserting acting through the Director of
			 the Office of Antimicrobial Resistance and the Director of the Centers for
			 Disease Control and Prevention, and in consultation with; and
					(E)by amending
			 paragraph (4) to read as follows:
						
							(4)Meetings and
				duties
								(A)Office of
				antimicrobial resistance dutiesThe Director of the Office of Antimicrobial
				Resistance, working in conjunction with the Federal agencies that are
				represented on the task force described in paragraph (1), shall issue an update
				to the Public Health Action Plan to Combat Antimicrobial Resistance within 1
				year of the establishment of the Office and biennial updates thereafter. The
				updates shall include enhanced plans for addressing resistance in the United
				States and internationally. The Director of the Office shall establish and
				maintain a website for posting these updates as well as summaries of all
				non-proprietary data made available to the task force. The Director of the
				Office of Antimicrobial Resistance shall, as appropriate—
									(i)establish
				milestones for achieving the goals set forth in the action plan;
									(ii)assess the
				ongoing observed patterns of emergence of antimicrobial resistance, and their
				impact on clinical outcomes in terms of how patients feel, function, or
				survive;
									(iii)assess how
				antimicrobials are being used in humans, animals, and plants, and the impact of
				such use in furthering the development of resistance and the implications
				thereof for patient safety and public health;
									(iv)establish a
				priority list of human infectious diseases with the greatest need for
				development of new point-of-care and other diagnostics, antimicrobial drugs,
				and vaccines, and in particular serious and life-threatening bacterial
				diseases, for which there are few or no diagnostic or treatment options;
									(v)recommend basic,
				clinical, epidemiological, prevention, and translational research where
				additional federally supported studies may be beneficial;
									(vi)recommend how to
				support antimicrobial development through the Food and Drug Administration’s
				Critical Path Initiative; and
									(vii)recommend how
				best to strengthen and link antimicrobial resistance-related surveillance and
				prevention and control activities.
									(B)Antimicrobial
				resistance task force meetings and duties
									(i)MeetingsThe
				Antimicrobial Resistance Task Force shall convene periodically as the Director
				of the Antimicrobial Resistance Task Force determines to be appropriate, but
				not less than twice a year, to consider issues relating to antimicrobial
				resistance.
									(ii)Public health
				action planAt least twice a year, the task force shall have a
				meeting to review, discuss, and further develop the Public Health Action Plan
				to Combat Antimicrobial Resistance issued by the interagency task force on
				antimicrobial resistance in 2001. Among other issues, the task force may
				discuss and review, based on current need or concern—
										(I)antimicrobial
				clinical susceptibility concentrations proposed, established, or updated by the
				Food and Drug Administration;
										(II)data on emerging
				antimicrobial resistance related to clinical outcomes in terms of how patients
				function, feel, or survive as well as data related to how antimicrobials may
				have been used inappropriately, obtained by government agencies including the
				Centers for Disease Control and Prevention, the Food and Drug Administration,
				the Department of Defense, the Department of Veterans Affairs, the Centers for
				Medicare & Medicaid Services, and as possible from private sources;
										(III)surveillance
				data and prevention and control activities regarding emerging antimicrobial
				resistance from reliable sources, including such data obtained by government
				agencies such as the Centers for Disease Control and Prevention, the Food and
				Drug Administration, the Department of Defense, the Department of Veterans
				Affairs, the Department of Agriculture, the Environmental Protection Agency,
				and as possible from private sources and international bodies;
										(IV)data on the
				amount of antimicrobials used in humans, animals, and plants from reliable
				sources, including such data obtained by government agencies such as the
				Centers for Disease Control and Prevention, the Food and Drug Administration,
				the Environmental Protection Agency, the Department of Veterans Affairs, the
				Centers for Medicare & Medicaid Services, and the Department of
				Agriculture, and as possible from private sources and international
				bodies;
										(V)the impact of
				antimicrobial resistance on human health resulting from the approval of
				antimicrobial drugs for use in humans or animals (including consideration of
				and recommendations on potential management plans to limit and reduce the
				negative impacts of such resistance on human health);
										(VI)reports of
				federally supported antimicrobial resistance research and antimicrobial drug
				development research activities (including clinical, epidemiological,
				prevention, and translational research) obtained from the National Institutes
				of Health, the Centers for Disease Control and Prevention, the Department of
				Veterans Affairs, the Department of Defense, the Environmental Protection
				Agency, and the Department of Agriculture, as well as reports of research
				sponsored by other countries, industry, and non-governmental
				organizations;
										(VII)reports on
				efforts by the Food and Drug Administration to develop policies and guidances
				which encourage antimicrobial drug development and appropriate use while
				maintaining high standards for safety and effectiveness;
										(VIII)health plan
				employer data and information set (HEDIS) measures pertaining to appropriate
				use of antimicrobials; and
										(IX)other data and
				issues the task force identifies as relevant to the issue of antimicrobial
				resistance.
										(iii)Pending
				applicationsThe task force shall meet as necessary to provide
				input to the Secretary relevant to the pending application of any antimicrobial
				drug application submitted to the Secretary under the Federal Food, Drug, and
				Cosmetic Act or the Public Health Service Act, including to provide the
				Secretary with recommendations regarding—
										(I)the potential
				impact of the approval of the drug on antimicrobial resistance and any
				potential benefits of the approval as measured by substantial evidence from
				adequate and well-controlled trials; and
										(II)suggestions for
				antimicrobial management strategies that could increase appropriate use and
				mitigate unnecessary increases in antimicrobial resistance predicted to result
				from approval of the drug application.
										(C)Public health
				antimicrobial advisory board meetings and duties
									(i)MeetingsThe
				Public Health Antimicrobial Advisory Board shall meet as the Chair of the
				Public Health Antimicrobial Advisory Board determines to be appropriate, but
				not less than 2 times each year.
									(ii)RecommendationsThe
				Public Health Antimicrobial Advisory Board shall make recommendations to the
				Secretary, and the Office of Antimicrobial Resistance, regarding—
										(I)ways to encourage
				the availability of an adequate supply of safe and effective antimicrobial
				products;
										(II)research
				priorities and other measures (such as antimicrobial drug resistance management
				plans) to enhance the safety and efficacy of antimicrobial products;
										(III)how best to
				implement and update the goals of the Public Health Action Plan to Combat
				Antimicrobial Resistance;
										(IV)the establishment
				of uniform mechanisms and data sets for the reporting of resistance
				data;
										(V)the adequacy of
				existing surveillance systems to collect antimicrobial resistance and other
				infectious disease data, how best to improve the collection, reporting, and
				analysis of such data to help direct prevention, control, and research
				initiatives;
										(VI)development of a
				national plan for the collection and analysis of isolates of resistant
				pathogens, including establishing priorities as to which isolates should be
				collected;
										(VII)the
				implementation and evaluation of interventions to promote appropriate
				antimicrobial use in both inpatient and outpatient settings; and
										(VIII)areas for
				government, nongovernment, and international cooperation to strengthen
				implementation of the Public Health Action Plan to Combat Antimicrobial
				Resistance.
										(D)Availability of
				informationThe Office of Antimicrobial Resistance shall ensure
				that all information made available to the public on the website described in
				subparagraph (A) shall be made public only to the extent not inconsistent with
				national security concerns and respectful of confidential business
				information.
								;
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Antimicrobial
				resistance research and product developmentThe Secretary, acting
				through the Director of the Office of Antimicrobial Resistance, the Director of
				the Centers for Disease Control and Prevention, and the Director of the
				National Institutes of Health, and in consultation with other Federal agencies,
				shall develop an antimicrobial resistance strategic research plan that
				strengthens existing epidemiological, interventional, clinical, translational,
				and basic research efforts and funds directly or through the awards of grants
				or cooperative agreements to public or private entities the conduct of
				research, investigations, experiments, demonstrations, and studies that advance
				understanding of—
							(1)the development,
				implementation, and efficacy of interventions to prevent and control the
				emergence and transmission of antimicrobial resistance;
							(2)how best to
				optimize antimicrobial effectiveness while limiting antibiotic pressure for the
				emergence of resistance, including addressing issues related to duration of
				therapy, effectiveness of therapy in self-resolving diseases, and determining
				populations most likely to benefit from antimicrobials;
							(3)the extent to which
				the use of antimicrobial products in humans, animals, plants, and other uses
				accelerates development and transmission of antimicrobial resistance;
							(4)the natural
				histories of infectious diseases (including defining the disease, the
				diagnosis, the severity, and the time course of illness);
							(5)the development of
				new therapeutics, including antimicrobial drugs, biologics, and devices against
				resistant pathogens, and in particular diseases for which few or no
				therapeutics are in development;
							(6)the development
				and testing of medical diagnostics to identify patients with infectious
				diseases and identify the exact cause of infectious diseases syndromes,
				particularly with respect to the detection of pathogens resistant to
				antimicrobial drugs;
							(7)the epidemiology,
				pathogenesis, mechanisms, and genetics of antimicrobial resistance; and
							(8)the sequencing of
				the genomes, or other DNA analysis, or other comparative analysis of priority
				pathogens (as determined by the advisory board), in collaboration with the
				Department of Defense and the Joint Genome Institute of the Department of
				Energy.
							To the
				extent practical, such research shall be conducted in conjunction with the
				Antimicrobial Resistance Clinical Research and Public Health
				Network.;
				(3)in subsection
			 (c)—
					(A)by inserting
			 acting through the Director of the Office of Antimicrobial
			 Resistance after The Secretary,; and
					(B)by striking
			 members of the task force described in subsection (a) of this
			 section,;
					(4)in subsection
			 (d)(1), by inserting , through the Office of Antimicrobial
			 Resistance, after The Secretary;
				(5)in subsection (e)—
					(A)in paragraph (1),
			 by inserting , acting through the Director of the Office of
			 Antimicrobial Resistance, after The Secretary;
			 and
					(B)in paragraph (3), by inserting ,
			 acting through the Office of Antimicrobial Resistance, after The
			 Secretary; and
					(6)by amending
			 subsection (g) to read as follows:
					
						(g)Authorization of
				appropriations
							(1)AuthorizationThere
				are authorized to be appropriated to carry out this section $45,000,000 for
				fiscal year 2008, $65,000,000 for fiscal year 2009, $120,000,000 for fiscal
				year 2010, and such sums as may be necessary for each subsequent fiscal
				year.
							(2)AllocationOf
				the amount appropriated to carry out this section for a fiscal year, not less
				than $15,000,000 shall be made available for activities of the Centers for
				Disease Control and Prevention under subsections (a)(3)(B) and (c), of which at
				least $5,000,000 shall be made available for the Centers for Disease Control
				and Prevention educational programs dedicated to the reduction of inappropriate
				antimicrobial use.
							(3)Ratable
				reductionIf amounts appropriated under paragraph (1) for any
				fiscal year are less than the amounts required to comply with paragraph (2),
				the Secretary shall ratably reduce the amounts to be made available under
				paragraph (2)
				accordingly.
							.
				(b)Ensure access to
			 antimicrobial data and researchThe heads of government
			 departments and agencies, including the Secretary of Health and Human Services,
			 the Under Secretary for Health of the Department of Veterans Affairs, the
			 Secretary of Defense, the Secretary of Agriculture, the Administrator of the
			 Environmental Protection Agency, the Administrator of the Centers for Medicare
			 & Medicaid Services, the Director of the Centers for Disease Control and
			 Prevention, the Director of the National Institutes of Health, and the
			 Commissioner of Food and Drugs, shall work with the Director of the Office of
			 Antimicrobial Resistance and the Antimicrobial Resistance Task Force to
			 identify relevant data and formats, and mechanisms for communicating these data
			 to the Office of Antimicrobial Resistance, the Antimicrobial Resistance Task
			 Force, and the Public Health Antimicrobial Advisory Board, including relevant
			 data obtained by the agencies through contracts with other organizations,
			 including—
				(1)use and clinical
			 outcomes data on patients receiving antimicrobial agents for the treatment,
			 prevention, or diagnosis of infection or infectious diseases;
				(2)surveillance data
			 regarding emerging antimicrobial resistance;
				(3)susceptibility
			 data related to antimicrobial drug use;
				(4)data related to
			 the amount of antimicrobials used in humans, animals, and plants;
				(5)data from
			 federally funded research intended to support antimicrobial drug
			 development;
				(6)data demonstrating
			 the impact of research, surveillance, and prevention and control initiatives in
			 understanding and controlling antimicrobial resistance; and
				(7)data regarding
			 implementation and evaluation of interventions to improve antimicrobial
			 prescribing practices.
				In a manner
			 not inconsistent with national security, summaries of such data (excluding any
			 proprietary data) shall be made available to the public on the website
			 described in section 319E(a)(4)(A) of the Public Health Service Act (42 U.S.C.
			 247d–5(a)(4)(A)).(c)Consultation
			 before drug approvalAt least 90 days prior to granting approval
			 to any antimicrobial drug application under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health Service Act (42
			 U.S.C. 201 et seq.), the Secretary of Health and Human Services shall consult
			 with the Antimicrobial Resistance Task Force regarding antimicrobial resistance
			 issues associated with the drug for which the application was submitted,
			 including the potential emergence of antimicrobial resistance.
			(d)Relevant
			 portions of pending applicationsThe Secretary of Health and
			 Human Services shall make relevant portions of pending antimicrobial drug
			 applications submitted under the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.) or the Public Health Service Act (42 U.S.C. 201 et seq.)
			 available to the Antimicrobial Resistance Task Force for the purposes of this
			 Act and the amendments made by this Act.
			(e)Improper
			 disclosure of proprietary dataThe Secretary of Health and Human
			 Services shall take appropriate steps to prevent the improper disclosure of
			 proprietary data by the Antimicrobial Resistance Task Force, the Public Health
			 Antimicrobial Advisory Board, or any of their members.
			4.Collection of
			 antimicrobial drug data
			(a)Collection of
			 antimicrobial product amount data
				(1)Human
			 antimicrobial use reportsNotwithstanding any other provision of
			 law, starting in 2008 each sponsor of an antimicrobial drug product subject to
			 section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) which
			 is sold or distributed in the United States shall, by March 31 of each calendar
			 year, submit to the Office of Antimicrobial Resistance the amount of the
			 antimicrobial drug product sold or distributed in the United States from
			 January 1 to December 31 of the preceding calendar year to support
			 epidemiologic and microbiologic research on the impact of antimicrobial drug
			 use and resistance development. To ensure uniform reporting standards, the
			 Director of the Office of Antimicrobial Resistance shall establish the specific
			 content and format of antimicrobial use data submissions.
				(2)Animal
			 antimicrobial use reportNotwithstanding any other provision of
			 law, starting in 2008 each sponsor of an antimicrobial drug product subject to
			 section 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) which
			 is sold or distributed in the United States shall, by March 31 of each calendar
			 year, submit to the Office of Antimicrobial Resistance the amount of the
			 antimicrobial drug product sold or distributed in the United States from
			 January 1 to December 31 of the preceding calendar year to support
			 epidemiologic and microbiologic research on the impact of antimicrobial drug
			 use in food-producing animals and resistance development. The data shall be
			 reported as follows:
					(A)By volume
			 separately for use in poultry, cattle, aquaculture, and swine.
					(B)By total volume
			 sold for use in all food-producing animals.
					(C)Whatever
			 additional standard criteria for reporting the Director of the Office of
			 Antimicrobial Resistance may establish.
					(3)Public
			 availability of summariesThe
			 Director of the Office of Antimicrobial Resistance shall make summaries of the
			 data received under paragraphs (1) and (2) publicly available and ensure that
			 such summaries are updated and published, in a manner not inconsistent with
			 national security and respectful of confidential business information, at least
			 once annually on the website described in section 319E(a)(4)(A) of the Public
			 Health Service Act (42 U.S.C. 247d–5(a)(4)(A)) in order to support
			 epidemiologic and microbiologic research on the impact on human health of
			 antimicrobial drug use in humans and food-producing animals.
				(b)Collection of
			 antimicrobial prescription data
				(1)Clinical
			 outcomes dataThe Under Secretary for Health of the Department of
			 Veterans Affairs and the Administrator of the Centers for Medicare &
			 Medicaid Services shall, as determined to be relevant by the Director of the
			 Office of Antimicrobial Resistance, collect drug utilization data and clinical
			 outcomes data on patients within the Department of Veterans Affairs and the
			 Medicare and Medicaid service systems, respectively, who are receiving
			 prescription antimicrobial agents for the treatment, prevention, or diagnosis
			 of infection or infectious diseases.
				(2)OrganizationThe
			 data collected under paragraph (1) shall be organized by—
					(A)indication
			 (including results of diagnostic studies when available);
					(B)dosage;
					(C)route of
			 administration;
					(D)duration;
					(E)age; and
					(F)geographic
			 region.
					(3)Comprehensive
			 annual reportsThe Under Secretary for Health of the Department
			 of Veterans Affairs and the Administrator of the Centers for Medicare &
			 Medicaid Services shall submit comprehensive annual reports on such data, to be
			 developed in coordination with the Director of the Centers for Disease Control
			 and Prevention, to the Director of the Office of Antimicrobial Resistance. Such
			 reports shall identify, where appropriate, interventions to prevent and control
			 the development of antimicrobial resistance and may include an analysis of the
			 following:
					(A)Intra- and
			 extra-label antimicrobial use.
					(B)Where challenges
			 to appropriate use remain.
					(C)Trends and
			 variations in rates of antimicrobial resistance.
					(D)The relationship
			 between drug use and resistance.
					(4)Data
			 reviewThe Under Secretary for Health of the Department of
			 Veterans Affairs and the Administrator of the Centers for Medicare &
			 Medicaid Services shall ensure that all of the data collected under paragraph
			 (1), including all such data obtained through contracts with other
			 organizations, are made accessible to the Office of Antimicrobial Resistance
			 for review on an ongoing basis.
				(5)Public
			 availability of reportsThe
			 Director of the Office of Antimicrobial Resistance shall make the reports
			 received under paragraph (3) publicly available and ensure that it is updated
			 and published, in a manner not inconsistent with national security, at least
			 once annually on the website described in section 319E(a)(4)(A) of the Public
			 Health Service Act (42 U.S.C. 247d–5(a)(4)(A)).
				5.Antimicrobial
			 resistance clinical research and public health network
			(a)In
			 generalThe Secretary, through the Directors of the Centers for
			 Disease Control and Prevention and the National Institutes of Health, shall
			 establish at least 10 Antimicrobial Resistance Clinical Research and Public
			 Health Network sites to strengthen the national capacity to do the
			 following:
				(1)Describe and
			 confirm regional outbreaks through surveillance of locally available clinical
			 specimens.
				(2)Rapidly assess,
			 integrate, and address local and national antimicrobial resistance
			 patterns.
				(3)Facilitate research
			 concerning prevention, control, and treatment of resistant organisms.
				(4)Serve as a
			 clinical trials network for optimizing antimicrobial effectiveness.
				(b)Geographic
			 distributionThe sites established under subsection (a) shall be
			 geographically distributed across the United States, based in academic centers,
			 health departments, and existing surveillance sites.
			(c)ResponsibilitiesThe
			 persons employed at the sites established under subsection (a) shall—
				(1)monitor the
			 emergence and changes in the patterns of antimicrobial resistant pathogens in
			 people;
				(2)study the
			 molecular epidemiology of these pathogens;
				(3)evaluate the
			 efficacy of new and existing interventions to prevent or limit the emergence of
			 antimicrobial resistance throughout the geographic region of the site;
				(4)provide to the
			 Centers for Disease Control and Prevention isolates of resistant pathogens, and
			 in particular, pathogens that show new or atypical patterns of resistance
			 adversely affecting public health;
				(5)conduct clinical
			 research to develop natural histories of infectious disease and to study
			 duration of antimicrobial use related to resistance development, among other
			 things; and
				(6)conduct basic
			 antimicrobial resistance-related research.
				(d)CoordinationThese
			 sites established under subsection (a) shall be authorized to share data and
			 cooperate with the Centers for Disease Control and Prevention and the National
			 Institutes of Health.
			(e)Data
			 accessThe Directors of the Centers for Disease Control and
			 Prevention and the National Institutes of Health shall ensure that summary
			 reports of data obtained by the Antimicrobial Resistance Clinical Research and
			 Public Health Network sites are made accessible to the Antimicrobial Task Force
			 for review on an ongoing basis.
			6.Antimicrobial
			 resistance quality measures demonstration projectsUnder
			 section 319E(e) of the Public Health Service Act (42 U.S.C. 247d–5(e)), the
			 Secretary of Health and Human Services, acting through the Director of the
			 Office of Antimicrobial Resistance, shall award competitive grants to eligible
			 entities to establish demonstration projects to assess the scope of the
			 antimicrobial resistance problem and the level of appropriate and inappropriate
			 use of antimicrobial drugs especially related to acute bacterial otitis media
			 and upper respiratory infections, and in particular acute exacerbation of
			 chronic bronchitis. One goal of the demonstration projects shall be the
			 validation of models that may lead to the development of quality measures for
			 health care providers prescribing antimicrobials. These demonstration programs
			 shall be developed and implemented through the direction of the Centers for
			 Disease Control and Prevention educational programs dedicated to the reduction
			 of inappropriate antimicrobial use.
		7.GAO
			 reportNot later than January
			 1, 2012, the Comptroller General of the United States shall submit a report to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives that examines
			 whether and how this Act has affected the ability to monitor, prevent the
			 spread of, and otherwise limit the impact of antimicrobial resistance on human
			 health. The report shall include any recommendations of the Comptroller General
			 for modifying this Act.
		
